Name: Council Regulation (EEC) No 1580/87 of 2 June 1987 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia and adopting provisions for its application
 Type: Regulation
 Subject Matter: fisheries;  regions of EU Member States;  Africa;  international trade
 Date Published: nan

 6.6.1987 EN Official Journal of the European Communities L 146/1 COUNCIL REGULATION (EEC) No 1580/87 of 2 June 1987 concerning the conclusion of the Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia and adopting provisions for its application THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 155 (2) (b), Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community and the Gambia have negotiated and initialled an agreement on fishing off the Gambia, which provides for new fishing possibilities for the Community's fishermen in the waters over which the Republic of the Gambia has sovereignty or jurisdiction; Whereas, under Article 155 (2) (b) of the Act of Accession, the Council is required to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, in particular with a view to the conclusion of fisheries agreements with third countries; whereas the said procedures need to be determined in this particular case; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Government of the Republic of the Gambia on fishing off the Gambia is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 To take into consideration the interests of the Canary Islands, the Agreement and, to the extent required for its implementation, the provisions of the common fisheries policy on the conservation and management of fishery resources shall also apply to vessels sailing under the flag of Spain which are recorded on a permanent basis in the registers of the competent authorities at local level (registros de base) in the Canary Islands subject to the conditions defined in Note 6 of Annex I of Council Regulation (EEC) No 570/86 of 24 February 1986 concerning the definition of the concept of originating products and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands (3). Article 3 The President of the Council shall give the notification provided for in Article 17 of the Agreement. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 2 June 1987. For the Council The President Ph. MAYSTADT (1) OJ No C 42, 20. 2. 1987, p. 10. (2) Opinion delivered on 15 May 1987 (not yet published in the Official Journal). (3) OJ No L 56, 1. 3. 1986, p. 1.